Case: 10-31042     Document: 00511577050         Page: 1     Date Filed: 08/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 19, 2011
                                     No. 10-31042
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JAMES S. FELKNOR,

                                                  Plaintiff-Appellant

v.

ROBERT HENRY FELKNOR; ELLA GRACE FELKNOR HARDY; BEVERLY
INEZE BRANDON,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:10-CV-1259


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        James Samuel Felknor appeals the dismissal of his 28 U.S.C. § 1332
complaint for lack of jurisdiction. In addition to his brief, Felknor has filed 20
motions before this court seeking: the appointment of counsel; to add,
supplement, reinstate, and serve various defendants; to vacate state court
proceedings; and to expunge his criminal record.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-31042    Document: 00511577050      Page: 2   Date Filed: 08/19/2011

                                  No. 10-31042

      Felknor’s brief does not address the merits of the district court’s order
dismissing the complaint. When an appellant fails to identify any error in the
district court’s analysis, it is the same as if the appellant had not appealed that
issue. Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987). Although pro se briefs are afforded liberal construction, Haines v.
Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must brief arguments in
order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
Felknor has abandoned any challenge to the district court’s determination that
his complaint failed to state a claim upon which relief may be granted. See
Brinkmann, 813 F.2d at 748. The appeal is dismissed. See Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2. All outstanding motions are
denied.
      Felknor has a history of repetitive and frivolous filings. While this appeal
was pending, this court cautioned Felknor that future frivolous filings in this
court would result in the imposition of sanctions. See Felknor v. United States
of America, No. 10-31013, 2011 WL 2636906 (5th Cir. July 6, 2011)
(unpublished). We again caution Felknor that any additional frivolous appeals
filed by him will invite the imposition of sanctions. To avoid sanctions, Felknor
is further cautioned to review any pending appeals to ensure that they do not
raise arguments that are frivolous.
      APPEAL DISMISSED; MOTIONS DENIED; SANCTION WARNING
ISSUED.




                                        2